Harrison, J.,
delivered the opinion of the court.
The court is of opinion that the relation of the appellee to the estate of Henderson Walker, deceased, was that of a general creditor, with a claim for money loaned or expended by her for him, and resting upon a verbal contract made in 1888; and, the statutory period having elapsed since the right of action accrued without suit being brought to enforce payment the claim is clearly barred (see section 2920, Code 1887), and therefore the lower court erred in overruling the plea of the statute of limitations filed by the appellants.
Touching the claim in question the allegation of appellee’s bill is that some time in the year 1888, Henderson Walker determined to build a house upon a lot owned by him in the city of Bichmond, and proposed to appellee that if she would contribute toward the es pense of building the house she should have an interest in the house and lot proportioned to her contribution. This alleged agreement was not reduced to writing, and, after the death of Henderson Walker in 1893, appellee brought this suit to settle the estate of Henderson Walker, deceased, and to enforce the payment of her contribution toward building the house as a demand against the es*535tate. The commissioner, to whom the case was referred for a report of debts, ascertained that appellee was entitled to $400 and interest on that account, and that the claim was not barred by the statute of limitations, because Henderson Walker had promised to give appellee the house and lot at his death, and that therefore no right of action accrued to appellee until the death and failure of Henderson Walker to fulfil that promise. An exception to this finding was overruled, and the report confirmed.
Without stopping to enquire as to the correctness of this conclusion, as a proposition of law, it is sufficient to say that no such agreement as is referrea to by the commissioner is shown to have been made by the parties. The only evidence suggesting such a view is a statement in the deposition of the contractor who built the house, who says: “L understood from Walker that, at his death, she (appellee) was to be the sole owner.” If this evidence had been sufficient to maintain the view taken by the commissioner, it was completely negatived by the pleadings in the case, and by the testimony of appellee herself, objection to which was waived at bar.
Hor can the contention of counsel, at bar, that a right of action did not accrue to appellee until the death of Walker, because she was laboring under a mistake as to her relations to the property, or because there was a failure of consideration, be sustained. Ho contract of purchase by appellee, of an interest in the property, is shown to have existed. On the contrary, the record clearly shows that appellee expended her money in aiding Walker to build a house on his lot, without taking any evidence thereof, and with some vague idea that she was to have an interest in the property. She has, in ignorance no doubt, rested upon this idea until the mandate of the law, which cannot be suspended or enlarged, has barred her right of recovery, and she must suffer the consequences.
If the contention that there was an agreement by which *536appellee was to have an interest in the property in proportion to her contribution toward the building was well founded, and could be maintained under the pleadings in this case it would avail nothing in the face of the plea of the statute of frauds relied on by appellants in the court below to meet this phase of appellee’s case.
It is not pretended by appellee that there was ever a deed or will vesting this house and lot, or any interest therein, in her, nor is it shown that there was ever a writing of any sort evidencing her right to the whole or any part thereof. Hence by the very terms of the statute, appellee’s claim to an interest in the house and lot must fail.
For the foregoing reasons the decree complained of must be reversed, and the cause remanded for further proceedings in accordance with the views expressed in this opinion.

Reversed.